EXHIBIT 10.3

AMENDMENT, DATED DECEMBER 11, 2007, TO THE

MORGAN STANLEY 1993 STOCK PLAN FOR NON-EMPLOYEE DIRECTORS

Section 6.4.1 of the Morgan Stanley 1993 Stock Plan for Non-Employee Directors,
as amended, is amended by adding a new sentence at the end thereof. With such
addition, Section 6.4.1 reads in its entirety as follows:

6.4.1 Distribution Date. Each Eligible Director shall designate on the Election
Form one of the following dates as a Distribution Date with respect to amounts
credited to the accounts thereafter: (i) the first day of the calendar month
following the date of the Eligible Director’s death; (ii) the first day of the
calendar month following the date of termination of service as a member of the
Board of Directors of the Company; (iii) the first day of a calendar month
specified by the Eligible Director which is at least six months after the
Election Date; or (iv) the earlier to occur of (i), (ii) or (iii). For any
account balances in existence as of March 18, 2007, an Eligible Director’s
election pursuant to clause (ii) or (iv) of the preceding sentence shall be
understood to reference the first day of the calendar month following the date
of termination of service as a member of the Board of Directors of the Company
or such later date as constitutes the Eligible Director’s separation from
service with the Company for purposes of Section 409A of the Internal Revenue
Code and the rules, regulations and guidance thereunder (including any successor
provisions thereto).